



INDEMNIFICATION AGREEMENT
This Agreement is made this _________ day of ________, 20__ by and between
Central Garden & Pet Company, a Delaware corporation (the “Company”) and
_________ (“[Director][Officer]”).
W I T N E S S E T H:
WHEREAS, the Company has been advised that there can be no assurance that
directors’ and officers’ liability insurance will continue to be available to
the Company and [Director][Officer], and believes that it is possible that the
cost of such insurance, if obtainable, may not be acceptable to the Company; and
WHEREAS, [Director][Officer] is unwilling to serve, or continue to serve, the
Company as [a director][an officer] without assurances that adequate liability
insurance, indemnification or a combination thereof is, and will continue to be,
provided; and
WHEREAS, the Company, in order to induce [Director][Officer] to serve or to
continue to serve the Company, has agreed to provide [Director][Officer] with
the benefits contemplated by this Agreement; and
WHEREAS, as a result of the provision of such benefits, [Director][Officer] has
agreed to serve or to continue to serve as [a director][an officer] of the
Company.
NOW, THEREFORE, in consideration of the promises, conditions, representations
and warranties set forth herein, including the [Director][Officer]’s continued
service to the Company, the Company and [Director][Officer] hereby agree as
follows:
1.Definitions. The following terms, as used herein, shall have the following
respective meanings:
“Covered Amount” means Losses and Expenses which, in type or amount, are not
insured under any directors’ and officers’ liability insurance maintained by the
Company from time to time.
“Covered Act” means any breach of duty, neglect, error, misstatement, misleading
statement, omission or other act done or wrongfully attempted by
[Director][Officer] or any of the foregoing alleged by any claimant or any claim
against [Director][Officer] solely by reason of him being a director or officer
or other agent of the Company.
“Determination” means a determination, based on the facts known at the time,
made by:
(i)
An award of a neutral arbitrator selected by the parties; or

(ii)
A final adjudication by a court of competent jurisdiction.

“Determined” shall have a correlative meaning.
“Excluded Claim” means any payment for Losses or Expenses in connection with any
claim:
(i)
Based upon or attributable to [Director][Officer] gaining in fact any personal
profit or advantage to which [Director][Officer] is not entitled; or

(ii)
For an accounting of profits in fact made from the purchase or sale by
[Director][Officer] of securities of the Company within the meaning of
Section 16 of the Securities Exchange Act of 1934 as amended, or similar
provisions of any state law; or

(iii)
Resulting from [Director][Officer]’s knowing, fraudulent, dishonest or willful
misconduct; or

(iv)
The payment of which by the Company under this Agreement is not permitted by
applicable law; or

(v)
Which are not within the Covered Amount, i.e., which are insured in type and
amount under any directors’ and officers’ liability insurance maintained by the
Company from time to time.

“Expenses” means any reasonable expenses incurred by [Director][Officer] as a
result of a claim or claims made against him for Covered Acts including, without
limitation, counsel fees and costs of investigative, judicial or administrative
proceedings or appeals.
“Loss” means any amount which [Director][Officer] is legally obligated to pay as
a result of a claim or claims made against him for Covered Acts including,
without limitation, damages and judgments and sums paid in settlement of a claim
or claims.
2.    Indemnification. The Company shall indemnify [Director][Officer] and hold
him harmless from the Covered Amount of any and all Losses and Expenses subject,
in each case, to the further provisions of this Agreement.
3.    Excluded Coverage.
(a)
The Company shall have no obligation to indemnify [Director][Officer] for and
hold him harmless from any Loss or Expense which has been Determined to
constitute an Excluded Claim.

(b)
The Company shall have no obligation to indemnify [Director][Officer] and hold
him harmless for any Loss or Expense to the extent that [Director][Officer] is
indemnified by the Company pursuant to the Company’s bylaws or otherwise
indemnified.



4.    Indemnification Procedures.
(a)
Promptly after receipt by [Director][Officer] of notice of the commencement of
or the threat of commencement of any action, suit or proceeding,
[Director][Officer] shall, if indemnification with respect thereto may be sought
from the Company under this Agreement, notify the Company of the commencement
thereof.

(b)
If, at the time of the receipt of such notice, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the respective policies in favor of
[Director][Officer]. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of
[Director][Officer], all Losses and Expenses payable as a result of such action,
suit or proceeding in accordance with the terms of such policies.

(c)
To the extent the Company does not, at the time of the commencement of or the
threat of commencement of such action, suit or proceeding, have applicable
directors’ and officers’ liability insurance, or if a Determination is made that
any Expenses arising out of such action, suit or proceeding will not be payable
under the directors’ and officers’ liability insurance then in effect, the
Company shall be obligated to pay the Expenses of any such action, suit or
proceeding in advance of the final disposition thereof; and the Company, if
appropriate, shall be entitled to assume the defense of such action, suit or
proceeding with counsel satisfactory to [Director][Officer], upon the delivery
to [Director][Officer] of written notice of its election so to do. After
delivery of such notice, the Company will not be liable to [Director][Officer]
under this Agreement for any legal or other Expenses subsequently incurred by
[Director][Officer] in connection with such defense other than reasonable
Expenses of investigation, provided that [Director][Officer] shall have the
right to employ its counsel in any such action, suit or proceeding, but the fees
and expenses of such counsel incurred after delivery of notice from the Company
of its assumption of such defense shall be at [Director][Officer]’s expense,
provided further that if (i) the employment of counsel by [Director][Officer]
has been previously authorized by the Company, (ii) [Director][Officer] shall
have reasonably concluded that there may be a conflict of interest between the
Company and [Director][Officer] in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
action, or (iv) [Director][Officer] necessarily had to consult with counsel or
counsel had to act on [Director][Officer]’s behalf prior to the time that
Company‑retained outside counsel was able to act, the fees and expenses of
counsel shall be at the expense of the Company.

(d)
All payments on account of the Company’s indemnification obligations under this
Agreement shall be made within sixty (60) days of [Director][Officer]’s written
request therefor unless a Determination is made that the claims giving rise to
[Director][Officer]’s request are Excluded Claims or otherwise not payable under
this Agreement, provided that all payments on account of the Company’s
obligations to pay Expenses under Paragraph 4(c) of this Agreement prior to the
final disposition of an action, suit or proceeding shall be made within twenty
(20) days of [Director][Officer]’s written request therefor and such obligation
shall not be subject to any such Determination but shall be subject to
Paragraph 4(e) of this Agreement.

(e)
[Director][Officer] agrees that he will reimburse the Company for all Losses and
Expenses paid by the Company in connection with any action, suit or proceeding
against [Director][Officer] in the event and only to the extent that a
Determination shall have been made by a court in a final adjudication or by
final and binding arbitration from which there is no further right of appeal
that the [Director][Officer] is not entitled to be indemnified by the Company
for such Expenses because the claim is an Excluded Claim or because
[Director][Officer] is otherwise not entitled to payment under this Agreement.

5.    Settlement. The Company shall have no obligation to indemnify
[Director][Officer] under this Agreement for any amounts paid in settlement of
any action, suit or proceeding effected without the Company’s prior written
consent. The Company shall not settle any claim in any manner which would impose
any obligation on [Director][Officer] without [Director][Officer]’s written
consent. Neither the Company nor [Director][Officer] shall unreasonably withhold
their consent to any proposed settlement.
6.    Rights Not Exclusive. The rights provided hereunder shall not be deemed
exclusive of any other rights to which the [Director][Officer] may be entitled
under any bylaw, agreement, vote of stockholders or of disinterested directors
or otherwise, both as to action in his official capacity and as to action in any
other capacity by holding such office, and shall continue after the
[Director][Officer] ceases to serve the Company as [a director][an officer].
7.    Enforcement.
(a)
In any action for indemnification, the burden of proving that indemnification is
not required under this Agreement shall be on the Company.

(b)
In the event that any action is instituted by [Director][Officer] under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
[Director][Officer] shall be entitled to be paid all court and arbitrator’s
costs and expenses, including reasonable counsel fees, incurred by
[Director][Officer] with respect to such action, unless the court or an
arbitrator determines that each of the material assertions made by
[Director][Officer] as a basis for such action were not made in good faith or
were frivolous.

(c)
[Director][Officer] may elect to submit any action under this Agreement to final
and binding arbitration. Any reference to arbitration herein shall include the
rights of the parties to move to vacate or confirm an arbitrator’s award under
California law.

8.    Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do any act
which is in violation of applicable law, such provision shall be limited or
modified in its application to the minimum extent necessary to avoid a violation
of law, and, as so limited or modified, such provision and the balance of this
Agreement shall be enforceable in accordance with their terms.
9.    Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.
10.    Continuation of Indemnification. All agreements and obligations of the
Company contained herein shall continue during the period that
[Director][Officer] is [a director][an officer] of the Company and shall
continue thereafter so long as Officer shall be subject to any possible Loss or
Expense by reason of the fact that [Director was a director][Officer was an
officer] of the Company.
11.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of [Director][Officer], who shall execute all documents and take all
actions reasonably requested by the Company to implement such right of
subrogation.
12.    Successor and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law), and (ii) shall be binding on and inure to the benefit of the
heirs, personal representatives and estate of [Director][Officer]. In the event
that the Company or any of its assets are sold or in the event that Company is
merged with any other entity, the Company shall insure that a term and condition
of the sale or merger shall be that all of Company’s obligations under this
Agreement shall be assumed by the buyer or successor.
13.    Amendment. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by each of the
parties hereto.
IN WITNESS WHEREOF, the Company and [Director][Officer] have executed this
Agreement as of the day and year first above written.
CENTRAL GARDEN & PET COMPANY






By:                         
Name:
Title:


[DIRECTOR][OFFICER]






                        





